UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1425


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

ENTERPRISE FLEET SERVICES AND LEASING COMPANY,

                Defendant - Appellee.



                            No. 10-1573


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

ENTERPRISE FLEET SERVICES AND LEASING COMPANY,

                Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, Chief District
Judge. (8:07-cv-03385-DKC)


Submitted:   December 17, 2010            Decided:   January 20, 2011


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.  Edward Lee Isler, Michelle
Bodley Radcliffe, ISLER, DARE, RAY, RADCLIFFE & CONNOLLY, PC,
Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Derek    N.   Jarvis    appeals         the    district     court’s       order

dismissing his civil action and ruling on related matters, and

the later order denying his motions to reconsider, for leave to

appeal    in    forma    pauperis,     and       for    transcripts        at    government

expense.        We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.          Jarvis v. Enterprise Fleet Services & Leasing

Co.,    No.    8:07-cv-03385-DKC       (D.       Md.    Mar.    17,    2010      &    May   11,

2010).

               We also deny Jarvis’ petition for a writ of mandamus

seeking to recuse the magistrate judge and district judge who

ruled on his claims below.             Mandamus relief is a drastic remedy

and should be used only in extraordinary circumstances.                               Kerr v.

U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui,      333     F.3d    509,   516-17      (4th       Cir.    2003).         Further,

mandamus      relief    is     available   only        when    the    petitioner        has   a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                       Jarvis has failed to

establish the grounds needed for relief.                         See Shaw v. Martin,

733 F.2d 304, 308 (4th Cir. 1984) (providing grounds needed for

recusal).       We dispense with oral argument because the facts and

legal    contentions         are   adequately      presented          in   the       materials



                                             3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4